         Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

NATIONAL PRESS PHOTOGRAPHERS                                     §
ASSOCIATION, TEXAS PRESS ASSOCIATION,                            §
and JOSEPH PAPPALARDO,                                           §
                                                                 §
                               Plaintiffs,                       §
                                                                 §
       v.                                                        §        CIVIL ACTION No.
                                                                 §        1:1 9-cv-00946-RP
                                                                 §

STEVEN MCCRAW, in his official capacity as                       §
Director of Texas Department of Public Safety,                   §
DWIGHT MATHIS, in his official capacity as                       §
Chief of the Texas Highway Patrol, and                           §
WES MAU, in his official capacity as                             §
District Attorney of Hays County, Texas,                         §
                                                                 §
                               Defendants.                       §


             COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF

TO THE HONORABLE JUDGE OF THIS COURT:

                                         INTRODUCTION

        1.        As authorized by Federal Rule of Civil Procedure 24, East Texas Ranch, L.P.

("Intervenor"), brings this complaint in intervention as a civil-rights action under 42 U.S.C.   § 1983

in order to seek declaratory relief, pursuant to 28 U.S.C.   §       2201 and 2202. Intervenor's claims

for declaratory relief concern both the federal and state constitutionality of certain provisions of

Chapter 423 of the Texas Government Code, which regulates the usage of unmanned aircraft

(hereinafter referred to as "drones") to surveil individuals or privately-owned real property in the

State of Texas.




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                      1
          Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 2 of 17




        2.        Intervenor is a private landowner in the State of Texas. As such, it has rights

afforded under the 5th Amendment to the United States Constitution, which, via the 14th

Amendment, prohibit the State of Texas from taking its property if that taking is either not for a

"public use" or "without just compensation." Further, Intervenor has rights afforded under the 14th

Amendment that prohibit the State of Texas from depriving it of property "without due process of

law."

        3.        Texas Government Code      §     423.002(a)(1), (5), (13), (16), (17), (19), (20), and

(21)(A)      ("Sections-in-Question")1   constitute current and ongoing takings/deprivations of

Intervenor's property for purposes of the 5th and 14th Amendments, triggering the respective

rights afforded thereunder. Specifically, given that the Sections-in-Question presume that drones

will be flown into privately-owned airspace, they provide         de facto   easements into Intervenor's

privately-owned airspace. Intervenor's property was thus taken for neither a public use, nor just

compensation, and without due process of law, and therefore violates Intervenor's rights afforded

under the 5th and 14th Amendments.

        4.        Alternatively, in the event that this Court disagrees with Intervenor's assertion that

the Sections-in-Question presume that drones will be flown into privately-owned airspace, these

sections are unconstitutionally vague in violation of Intervenor's due-process rights afforded under

the 14th Amendment. Specifically, their prefatory language (i.e., "[ut is lawful to capture an image

with an unmanned aircraft in this state      . .   .") creates confusion as to whether the Sections-in-

Question create certain exceptions and/or defenses to, or presume compliance with, Texas trespass

laws.


1
  As will be further discussed below, Texas Government Code § 423.002(a) provides a list of
exceptions to the general prohibition against using drones to conduct surveillance of individuals
and privately-owned real property under Section 423.003 (a). The Sections-in-Question are among
this list of exceptions.

COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                       2
            Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 3 of 17




       5.       In addition, Article 1, Section 1 7(a)( 1), of the Texas Constitution prohibits the State

of Texas from taking Intervenor' s private property "without adequate compensation being made,

unless by consent of [the property owner], and only if the taking.     . .   is for: (1) the ownership, use,

or enjoyment of the property, notwithstanding incidental use, by: (A) the State, a political

subdivision of the State, or the public at large; or (B) an entity granted the power of eminent

domain under law..    ."



       6.       As stated above, the Sections-in-Question grant                de facto    easements into

Intervenor's privately-owned airspace, which constitute takings of its property for purposes of

Article 1, Section 1 7(a)( 1). Intervenor did not consent to any of these takings of its property, nor

did the State of Texas provide compensation for such takings.       See TEX. CONST.       art.   1   §   17(a)(l).

Further, the scope of persons permitted to invade Intervenor' s privately-owned airspace under each

of the Sections-in-Question reaches beyond the constitutional limits because it is not exclusive to

"the State, [] political subdivison[s] of the State, or the public at large; or an entity granted the

power of eminent domain under law."         See   Id.   (internal numbering omitted). Therefore, these

takings of Intervenor' s property violate Intervenor' s rights afforded under Article 1, Section

17(a)(l).

        7.      Plaintiffs, as a journalist and organizations representing the interests ofjournalists,

have brought their own constitutional challenges in their original complaint, in part, to Sections

423 .002, 423.003, 423.004, and 423.006 under 1st Amendment free-speech and 14th Amendment

due-process    grounds.2   Intervenor disagrees with the claims made by Plaintiffs in this case.

Furthermore, Intervenor does not challenge the constitutionality of the general prohibition on


2
 Plaintiffs have also challenged the constitutionality of Sections 423.0045 and 423.0046 of the
Texas Government Code, which regulate the usage of unmanned aircraft (e.g., drones) regarding
certain classes of property unrelated to Intervenor's interests.


COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                                 3
           Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 4 of 17




surveillance by drones as the Plaintiffs do. Instead, Intervenor contends that certain exceptions to

the general prohibition are tantamount to takings of private property and thus violate the United

States and Texas Constitutions.

       8.       Plaintiffs' claims further compound the above-described constitutional violations

because they invariably invoke questions of Intervenor's rights under the 5th and 14th

Amendments to the United States Constitution and Article 1, Section 1 7(a)(1), of the Texas

Constitution (as well as those of all private Texas landowners). Indeed, if Plaintiffs' requested

relief is granted, Intervenor's property rights would be further infringed by granting journalists a

de facto    easement to fly drones into Intervenor's privately-owned airspace. To the extent a

constitutional right to surveil exists (which Intervenor disputes), that right cannot supersede an

individual's private property rights.

       9.       Intervenor    seeks      declaratory   relief that   the   Sections-in-Question    are

unconstitutional under both the United States Constitution and Texas Constitution.


                                    IIiJiiki I)

        10.      This action for declaratory relief is brought pursuant to 28 U.S.C.     §   2201 and

2202, as well as, 42 U.S.C.   §   1983. Accordingly, it presents a federal question within this Court's

jurisdiction under both Article III, Section 2, of the United States Constitution and 28 U.S.C.     §


1331 and 1343(a)(3).

        11.      Venue is proper in this Court under 28 U.S.C. 1391(b)(1) because Defendants all

reside within the Western District of Texas.


                                                  PARTIES

        12.      Intervenor is a Texas limited partnership that owns certain real property in the State

of Texas. Intervenor brings this action for declaratory relief in order to protect its rights afforded

COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                        4
         Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 5 of 17




under the 5th and 14th Amendments to the United States Constitution and Article 1, Section

17(a)(1), of the Texas Constitution. Intervenor may be served through its counsel of record in this

case.

        13.    Plaintiff National Press Photographers Association has appeared in this action and

may be served through its counsel of record.

        14.    Plaintiff Texas Press Association has appeared in this action and may be served

through its counsel of record.

        15.    Plaintiff Joe Pappalardo has appeared in this action and may be served through its

counsel of record.

        16.    Defendant Steve McCraw is the Director of the Texas Department of Public Safety.

Plaintiffs brought their original complaint for declaratory relief against Director McCraw in his

official capacity due to his supervisory responsibilities over those who enforce Chapter 423 of the

Texas Government Code. Likewise, Intervenor brings this action for declaratory relief against

Director McCraw in his official capacity due to his supervisory responsibilities over those who

enforce Chapter 423 of the Texas Government Code.

        17.    Defendant Dwight Matthis is the Chief of the Texas Highway Patrol. Plaintiffs

brought their original complaint for declaratory relief against Ron Joy, the former Chief of the

Texas Highway Patrol. However, in Footnote 1 of their original answer, Defendants rightly named

Chief Mathis as the appropriate party pursuant to Federal Rule of Civil Procedure 25(d). Thus,

Plaintiffs have sued Chief Mathis in his official capacity due to his supervisory responsibilities

over those who enforce Chapter 423 of the Texas Government Code. Likewise, Intervenor brings

this action for declaratory relief against Chief Mathis in his official capacity due to his supervisory

responsibilities over those who enforce Chapter 423 of the Texas Government Code.




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                     5
         Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 6 of 17




        18.       Defendant Wes Mau is the District Attorney of Hays County, Texas. Plaintiffs

brought their original complaint for declaratory relief against Mr. Mau in his official capacity due

to his responsibility for enforcing Chapter 423 of the Texas Government Code in Hays County,

Texas. Intervenor asserts no claims against Mr. Mau.


                                   FACTUAL BACKGROUND

        19.       Chapter 423 of the Texas Government Code regulates the use of unmanned aircraft

(hereinafter referred to as "drones") to surveil individuals or privately-owned real property in the

State of Texas.

       20.        Section 423 .003(a) makes it a crime to "usef] an unmanned aircraft to capture an

image3 of an individual or privately owned real property in this state with the intent to conduct

surveillance on the individual or property captured in the image." Further, Section 423.004(a)

makes it a crime to both "capture[] an image in violation of Section 423.003; and "possess[],

disclose[], display[], distribute[], or otherwise use[J that image."

        21.       Section 423.006 creates a right for "[ajn owner or tenant of privately owned real

property located in this state" to bring a private cause of action against anyone who violates

Sections 423.003 or 423.004. Remedies under Section 423.006 include an injunction; civil

penalties; actual damages (if the image is disclosed, displayed, or distributed with malice); court

costs; and attorney's fees.

        22.       Section 423.002(a), in creating the following exceptions to the prohibitions under

Section 423.003 and 423.004 (hereinafter referred to as the "Sections-in-Question"), provides that

"[i]t is lawful to capture an image using an unmanned aircraft in this state:


 Section 423 .001 defines "image" as "any capturing of sound waves, thermal, infrared, ultraviolet,
visible light, or other electromagnetic waves, odor, or other conditions existing on or about real
property in this state or an individual located on that property."

COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                   6
         Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 7 of 17




                  a.     [F]or the purpose of professional or scholarly research and development or

for another academic purpose by a person acting on behalf of an institution of higher education or

a private or independent institution of higher education      .   . .   including a person who: (A) is a

professor, employee, or student of the institution; or (B) is under contract with or otherwise acting

under the direction or on behalf of the institution.. .", TEx. Gov. CODE        §   423 .002(a)(1);

                  b.    "[I]f the image is captured by or for an electric or natural gas utility or

telecommunications provider: (A) for operations and maintenance of utility or telecommunications

facilities for the purpose of maintaining utility or telecommunications system reliability and

integrity; (B) for inspecting utility or telecommunications facilities to determine repair,

maintenance, or replacement needs during and after construction of such facilities; (C) for

assessing vegetation growth for the purpose of              maintaining       clearances on utility or

telecommunications easements; and (D) for utility or telecommunications facility routing and

siting for the purpose of providing utility or telecommunications service                  .   .       .", Id. at       §


423 .002(a)(5);

                  c.     "[I]f the image is captured by a Texas licensed real estate broker in

connection with the marketing, sale, or financing of real property, provided that no individual is

identifiable in the image", Id. at § 423 .002(a)(13);

                  d.     "[I]f the image is captured by the owner or operator of an oil, gas, water, or

other pipeline for the purpose of inspecting, maintaining, or repairing pipelines or other related

facilities, and is captured without the intent to conduct surveillance of an individual or real property

located in this state. . .", Id. at § 423 .002(a)(16);

                  e.     "[I]n connection with oil pipeline safety and rig protection              .   .   .", Id. at   §


423 .002(a( 17);




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                                        7
           Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 8 of 17




                 f.        "[I]f the image is captured by a registered professional land surveyor in

connection with the practice of professional surveying                 .   .   .   provided that no individual is

identifiable in the image. . .", Id. at § 423.002(a)(19).

                 g.        "[I]f the image is captured by a professional engineer.           . .   in connection with

the practice of engineering.        . .   provided that no individual is identifiable in the image.. .", Id. at

§   423 .002(a)(20); and

                 h.        "[I]f.   . .   the image is captured by an employee of an insurance company or

an affiliate of the company in connection with the underwriting of an insurance policy, or the rating

or adjusting of an insurance claim, regarding real property or a structure on real property. . .", Id.

at § 423 .002(a)(21)(A).

         23.     The Sections-in-Question presume that drones will be flown into privately-owned

airspace, thereby granting     defacto        easements into Intervenor's privately-owned airspace (as well

as that of all private Texas landowners), which constitute current and ongoing takings/deprivations

of property for purposes of the 5th and 14th Amendments to the United States Constitution. These

takings/deprivations of Intervenor's property were done for neither a "public use", nor "just

compensation", and "without due process of law", and therefore violate Intervenor' s rights

afforded under the 5th and 14th Amendments.

         24.     Alternatively, if this Court disagrees with Intervenor's assertion that the Sections-

in-Question presume that drones will be flown into privately-owned airspace, then there is no other

indication as to where these excepted persons can and cannot fly drones when conducting

surveillance. All that guides is the prefatory language (i.e., "[ut is lawful to capture an image using

an unmanned aircraft in this state. . ."). It is unclear, indeed confusing, as to whether this prefatory

language creates certain exceptions and/or defenses to, or presumes compliance with, Texas




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                                    8
         Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 9 of 17




trespass laws. Therefore, the Sections-in-Question are unconstitutionally vague in violation of

Intervenor's due-process rights afforded under the 14th Amendment.

       25.     In addition, the   de facto        easements granted pursuant to the Sections-in-Question

constitute takings of Intervenor' s property for purposes of Article 1, Section 1 7(a)( 1), of the Texas

Constitution. Intervenor did not consent to any of the takings of its property pursuant to the

Sections-in-Question, nor did the State of Texas provide compensation for such takings, as

required by Article 1, Section      1   7(a)( 1). Further, the scope of persons permitted to invade

Intervenor's privately-owned airspace under each of the Sections-in-Question reaches beyond the

limits of Article   1,   Section 17(a)(l), because it is not exclusive to "the State, [] political

subdivison[s] of the State, or the public at large; or an entity granted the power of eminent domain

under law."   See TEX. CONST.      art.   1   §    17(a)(1) (internal numbering omitted). Therefore, the

Sections-in-Question violate Intervenor' s rights afforded under Article 1, Section (1 7)(a)( 1), of the

Texas Constitution.

        26.     Plaintiffs are ajournalist and organizations that represent the interests ofjournalists

and other members of the media. On September 26, 2019, Plaintiffs filed their original complaint

with this Court, challenging, in part, the constitutionality of Sections 423.002, 423 .003, 423 .004,

and 423 .006 on 1st Amendment free-speech and 14th Amendment due-process grounds.

        27.     Intervenor has intervened in this lawsuit in order to challenge the Sections-in-

Question pursuant to its rights afforded under 5th and 14th Amendments to the United States

Constitution and Article 1, Section 1 7(a)( 1), of the Texas Constitution.


                 INTERVENOR'S CLAIM FOR DECLARATORY RELIEF

        28.     Pursuant to 28 U.S.C.         §     2201 and 2202, Intervenor seeks declaratory relief

concerning the constitutionality of the Sections-in-Question under both the United States



COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                       9
        Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 10 of 17




Constitution and Texas Constitution.4 These claims present common questions of law or fact with

the claims raised in Plaintiffs' original complaint because they all concern the constitutionality of

certain provisions of Chapter 423 of the Texas Government Code.

A.     Challenge Under the United States Constitution

       28.     The 5th Amendment, via the 14th Amendment, prohibits the State of Texas from

taking Intervenor's property if that taking is not for a "public use" and done "without just

compensation." Further, the 14th Amendment prohibits the State of Texas from depriving

Intervenor of property "without due process of law."

       29.     The Sections-in-Question presume permission for excepted persons to fly drones

into privately-owned airspace. As such, they provide        de facto   easements into privately-owned

airspace, including that of Intervenor. As   defacto   easements, they constitute current and ongoing

takings/deprivations of Intervenor's property for purposes of the 5th and 14th Amendments.

       30.     The takings under the Sections-in-Question were done for neither a public use, nor

just compensation5, and without due process of law, and therefore violate Intervenor's rights under

the 5th and 14th Amendments. Therefore, Intervenor is entitled declaratory relief from this Court

that the Sections-in-Question are unconstitutional.




  Having invoked the Court's federal-question jurisdiction, the Court has the authority to
adjudicate Intervenor's challenge of the Sections-in-Question under the Texas Constitution. See
28 U.S.C. § 2201 ("In a case of actual controversy within its jurisdiction. . . any court of the United
States, upon the filing of an appropriate pleading, may declare the rights and other legal relations
of any interested party seeking such declaration, whether or not further relief is or could be sought.
Any such declaration shall have the force and effect of a final judgment or decree and shall be
reviewable as such.")
  While Intervenor asserts that each of the Sections-in-Question fail both elements under the 5th
Amendment "Takings Clause" (i.e., "public use" and "just compensation"), it is important to note
that they are unconstitutional if they fail either element.

COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                    10
        Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 11 of 17




       31.     Alternatively, due process under the 14th Amendment requires "that an enactment

is void for vagueness if its prohibitions are not clearly defined." Grayned v.           City ofRockford,     408

U.S. 104, 108 (1972). "A vague law impermissibly delegates basic policy matters to policemen,

judges, and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of

arbitrary and discriminatory application." Id. at 109.

        32.     If this Court disagrees with Intervenor's assertion that the Sections-in-Question

presume that drones will be flown into privately-owned airspace, then there is no guidance as to

where excepted persons under the Sections-in-Question can and cannot fly drones when

conducting surveillance. Given the prefatory language (i.e., "[i]t is lawful to capture an image with

an unmanned aircraft in this state. . ."), it is unclear whether the Sections-in-Question create certain

exceptions/defenses to, or presume compliance with, Texas trespass laws.

        33.     A plain reading of the statute, absent the presumption asserted by Intervenor,

arguably overrides Texas law regarding trespass, rendering trespass lawful so long as the trespasser

is capturing images with a drone at the time of the trespass. Accordingly, the statute provides

inadequate guidance, indeed confusion, to landowners, drone owners/operators, law enforcement,

judges, prosecutors, plaintiffs' attorneys, defense attorneys (both criminal and civil), and juries as

to whether or not an excepted person under the Statutes-in-Question can fly drones into privately-

owned airspace. Therefore, in the alternative, Intervenor is entitled to declaratory relief that the

Sections-in-Question are unconstitutional.

        34.     Having "subject[ed Intervenor]    .   .   .   to the deprivation of.   . .   rights, privileges, or

immunities secured by the [5th and 14th Amendments to the] Constitution. . ." the State of Texas,

in enacting the Sections-in-Question, violated 42 U.S.C.            §   1983. Therefore, Intervenor is entitled




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                                11
        Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 12 of 17




to declaratory relief, pursuant to 28 U.S.C.          §   2201 and 2202, that the sections-in-Question are

unconstitutional.

B.     Challenge Under The Texas Constitution

       36.     The State of Texas cannot take private property "without adequate compensation

being made, unless by consent of [the property owner], and only if the taking.             . .   is for: (1) the

ownership, use, or enjoyment of the property, notwithstanding incidental use, by: (A) the State, a

political subdivision of the State, or the public at large; or (B) an entity granted the power of

eminent domain under law. . ." TEX. CONST. art. 1,            §   17(a)(1).

        37.    Intervenor incorporates herein by reference any and all above-stated arguments that

the Sections-in-Question are, in fact, takings of Intervenor's property for constitutional purposes.

        38.    Intervenor did not consent to any of the takings of its property pursuant to the

Sections-in-Question, nor did the State of Texas provide compensation for such takings, as

required by Article 1, Section          1   7(a)( 1). Further, the scope of persons permitted to invade

Intervenor's privately-owned airspace under each of the Sections-in-Question reaches beyond the

limits of Article   1,   Section   1   7(a)(l) because it is not exclusive to "the State,           []   political

subdivision[s] of the State, or the public at large; or an entity granted the power of eminent domain

under law." See TEX. CoNsI. art.        1   §   17(a)(l) (internal numbering omitted). Therefore, Intervenor

is entitled to declaratory relief that the Sections-in-Question are unconstitutional.

        39.    Having enacted the Statutes-in-Question, the State of Texas violated Article 1,

Section 1 7(a)( 1), of the Texas Constitution. Therefore, Intervenor is entitled to declaratory relief,

pursuant to 28 U.S.C.    §   2201 and 2202, that the Sections-in-Question are unconstitutional.




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                               12
        Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 13 of 17




                                    PRAYER FOR RELIEF

        WHEREFORE, pursuant to 28 U.S.C.        §   2201 and 2202, Intervenor respectfully requests

this Court to enter a judgment that declares as follows:

        a.      Texas Government code     §    423.002(a)(1), (5), (13), (16), (17), (19), (20), and

(21)(A), insofar as they permit a person to invade the airspace above private property without the

consent of the owner, constitute takings/deprivations of Intervenor's property that were not for

either a public use, or just compensation, and were without due process of law, and therefore

violate the 5th and 14th Amendments to the United States Constitution, as well as, 42 U.S.C.       §

1983;

        b.      Alternatively, Texas Government Code § 423.002(a)(1), (5), (13), (16), (17), (19),

(20), and (21 )(A) are unconstitutionally vague in violation of the due-process requirement of the

14th Amendment to the United States Constitution, as well as, 42 U.S.C. § 1983, and must be

clarified so that property owners and drone owners/operators (as well as judges, juries, attorneys,

and law enforcement) shall have notice that invasion of privately-owned airspace with a drone

without the landowner's consent constitutes a trespass; and

        c.      Texas Government Code      §   423.002(a)(1), (5), (13), (16), (17), (19), (20), and

(21)(A), insofar as they permit a person to invade the airspace above private property without the

consent of the owner, constitute takings of Intervenor' s property without its consent or adequate

compensation, and were not for the ownership, use, and enjoyment of a constitutionally-

appropriate scope of persons, and therefore violate Article 1, Section       1   7(a)(1) of the Texas

Constitution.




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                                  13
       Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 14 of 17




                                            Respectfully submitted,

                                            LOVINS TROSCLAIR, P.L.L.C.
                                                      I




                                            Michael E. Lovins
                                            State Bar No. 24032555
                                            Michael@LovinsLaw.com
                                            1301 5. Capital of Texas Highway
                                            Building A, Suite 136
                                            Austin, Texas 78746
                                            Telephone: (512) 535-1649
                                            Facsimile: (512) 519-1238

                                            ATTORNEY FOR INTERVENOR




                               CERTIFICATE OF SERVICE

       This is to certify that the foregoing document was sent via electronic service on July 2,
2021, to all counsel of record.




                                            Michael E. Lovins




COMPLAINT IN INTERVENTION FOR DECLARATORY RELIEF                                              14
       Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 15 of 17




            Intervenor East Texas Ranch, L.P.'s, Rule 7.1 Disclosure Statement

Date: July 2, 2021

        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for East Texas
Ranch, L.P., certifies that East Texas Ranch, L.P., as of the above-stated date, does not have a
parent company and no publicly-held corporation owns 10% or more of its stock.

                                            Respectfully submitted,

                                            LOVINS TROSCLAIR, P.L.L.C.




                                            Michael E. Lovins
                                            State Bar No. 24032555
                                            Michael@LovinsLaw.com
                                            1301 S. Capital of Texas Highway
                                            Building A, Suite 136
                                            Austin, Texas 78746
                                            Telephone: (512) 535-1649
                                            Facsimile: (512) 519-1238

                                                  J1I14lI             D   4'i[IJfl
                     Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 16 of 17
                                    Challenge to Constitutionality of a State Statute                                                   Print

 This form must be completed by a party filing a petition, motion or other pleading challenging the
 constitutionality of a state statute. The completed form must be filed with the court in which the cause is
 pending as required by Section 402.0 10 (a-i), Texas Government Code.

     Cause Number (For Clerk Use Only):     1:1 9-cv-00946-RP         Court (For Clerk Use Only):

     Styled: National Press Photographers Association et al. v. Steven McCraw
                                                                              et al.
                 (e.g., John Smithy. All American Insurance Co.; in re Mary Ann Jones; In the Matter of the Estate of George Jackson)


Contact information for party* challenging the constitutionality of a state statute. (*Ifparty is not a person, provide
contact informationfor party, party's representative or attorney.)
Name:             Michael E. Lovins                                    Telephone:        (512) 535-1649

Address:          1301 S. Cap of TX Hwy, Ste A136                      Fax:              (512)519-1238

City/State/Zip:   Austin, Texas 78746                                  State Bar No. (if applicable):         24032555

Email:            michael@lovinslaw.com


Person completing this form is: El Attorney for Party         Unrepresented Party Other:              0
Identify the type of pleading you have filed challenging the constitutionality of a state statute.

[]   Petition            Answer          (j    Motion (Specify type):
0 Other:
Is the Attorney General of the State of Texas a party to or counsel in this cause?

     Yes   fl   No
List the state statute(s) being challenged in your pleading and provide a summary of the basis for your
challenge. (Additional pages may be attached if necessary.)

East Texas Ranch, L.P. ('ETR") challenges the constitutionality of Texas Government Code § 423.002(a)(1), (5), (13), (16),
(17), (19), (20), and (21)(A) ("Challenged Statutes").

The Challenged Statutes permit certain persons to conduct surveillance with unmanned aircraft (hereinafter referred to as
"drones") as exceptions to the general prohibition against such conduct found in Texas Government Code § 423.003(a). In so
doing, the Challenged Statutes presume that drones will be flown into the privately-owned airspace of Texas landowners,
including ETR, for purposes of surveillance. As such, the Challenged Statutes grant de facto easements to the persons
designated therein to invade privately-owned airspace with drones for purposes of surveillance. This constitutes a taking of
 ETR's private property for purposes of the 5th Amendment to the United States Constitution, and a deprivation of ERT's
property for purposes of the 14th Amendment to the United States Constitution. It also constitutes a taking of ETR's property for
purposes of Article 1, Section 1 7(a)(1), of the Texas Constitution.

 For purposes of the 5th Amendment, these takings of property were neither for public use, nor just compensation, and are
 therefore unconstitutional. For purposes of the 14th Amendment, these deprivations of property were without due process of
 law, and are therefore unconstitutional.

 Alternatively, if the Court disagrees that a presumption exists in the Challenged Statutes that drones will be flown into
 privately-owned airspace, then the Challenged Statutes are unconstitutionally vauge (in violation of the due-process
 requirement of the 14th Amendment) because they do not indicate where excepted persons can and cannot fly their drones.
 Accordingly, it is unclear whether the challenged statutes create exceptions/defenses to, or presume compliance with, Texas
 trespass laws.

 In addition, for purposes of Article 1, Section 1 7(a)(1), the State of Texas made no compensation, nor did ETR provide any
 consent, for these takings of private property, and such takings were not made for the ownership, use, or enjoyment of a
 constitutionally-appropriate scope of persons. Therefore, the Challenged Statutes are unconstitutional.
                                                                                                                                                9/5113
                                                                                                                                                                                                                                       1

                                      Case 1:19-cv-00946-RP Document 60-1 Filed 07/02/21 Page 17 of 17
JS44 (Rev. 10/20)                                                                   CIVIL          COVER SHEET
The iS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEJO' PA GE OF THIS FOR]vI.)
     (a)
                                                                                                                        Steven McCraw,    in his official capacity as Director of the Texas Department of Public Safety
               East Texas Ranch,                L.P.                                                                    Dwight Math is, in his official capacity as Chief of the Texas l-tighway Patrol


     (b)      County      of   Residence of First Listed Plaintiff Henderson                County, Texas              County of Residence of First Listed Defendant
                                       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  ThE TRACT OF LAND INVOLVED.

     (c)      Attorneys (Firm Name. Address, and Telephone Number)                                                      Attorneys (I/Known)
               Michael E. Lovins                                                                                        Christopher D. Hilton
               Lovins Trosclair, P.L.L.0                                                                                Office of the Texas Attorney General
               1301 S. Capitol of Texas Highway, Building A, Suite 136                                                  P.O. Box 12548, Capitol Station
               Austin, Texas 78746                                                                                      Austin, Texas 78711-2548
               (512) 535-1649                                                                                           (512) 463-2120


    II. BASIS OF JURISDICTION (Place an                             "X" in One Box Only)                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                       "X" in One Box for Plainlff
                                                                                                                    (For Diversify Cases Only)                                         and One Box for Defendant,)
            U.S. Government                           Federal Question                                                                         PTF          DEF                                             PTF           DEF
                                                                                                                                                                                                                          fl
     I                                          3
              Plaintiff                                 (U.S. Government Not a Party)                         Citizen of This Slate                I       fl    I   Incorporated or Pnncipal Place
                                                                                                                                                                       of Business In This State
                                                                                                                                                                                                                  4            4



     2      U.S. Government                     4     Diversity                                               Citizen of Another State             2             2   tncorporated and Principal Place
                                                                                                                                                                       of Business In Another State
                                                                                                                                                                                                             0            0
               Defendant                                (Indicate Citizenship of Parties in Item III)

                                                                                                              Citizen or Subjectofa                3             3   Foreign Nation                               6       06
                                                                                                                Fnreivn Country
    IV. NATURE OF SUIT (Place an                        "X" in One Box Only)                                                                      Click here for:
I              CONTRACT                                       TORTS                                             FORFEITURE/PENALTY                            BANKRUPTCY                        OTHER STATUTES                     I




     110 Insurance
     120 Marine
     130 Miller Act
                                               PERSONAL INJURY
                                               310 Airplane
                                               315 Airplane Product
                                                                   PERSONAL INJURY
                                                                               365 Personal Injuly -
                                                                                    Product Liability
                                                                                                              =1625 Drug Related Seizure
                                                                                                                    of Property 21 USC 881
                                                                                                                690 Other
                                                                                                                                                       ]
                                                                                                                                                           422 Appeal 28 USC 158
                                                                                                                                                           423 Withdrawal
                                                                                                                                                               28 USC 157
                                                                                                                                                                                          j 375 False Claims Act
                                                                                                                                                                                            376 Qui Tam (31 USC
                                                                                                                                                                                                3729(a))
     140 Negotiable Instrument                       Liability               fl367 Health Care/                                                                                            ]
                                                                                                                                                                                            400 State Reapportionment

fl   150 Recovery of Overpayment
            & Enforcement of Judgment
                                           1320 Assault, Libel &
                                                     Slander
                                                                                   Pharmaceutical
                                                                                   Personal Injury
                                                                                                                                                           PROPERTY RIGHTS
                                                                                                                                                           820 Copyrights
                                                                                                                                                                                          1 410 Antitrust
                                                                                                                                                                                            430 Banks and Banking
       Medicare Act
     R151                                      330 Federal Employers'              Product Liability                                                       830 Patent                     J 450 Commerce
   152 Recovery of Defaulted                      Liability                    368 Asbestos Personal                                                   J   835 Patent - Abbreviated       J 460 Deportation
        Student Loans                        340 Marine                             Injury Product                                                              New Drug Application      J 470 Racketeer Influenced and
        (Excludes Veterans)                  345 Marine Product                     Liability                                                              840 Trademark                        Corrupt Organizations
0  153 Recovery of Overpayment                    Liability                   PERSONAL PROPERTY                             LABOR                          880 Defend Trade Secrets       J 480 Consumer Credit
       of Veteran's Benefits                 350 Motor Vehicle                 370 Other Fraud                 1710 Fair Labor Standards                       Act of 2016                      (15 USC 1681 or 1692)
0  160 Stockholders' Suits                   355 Motor Vehicle                 371 Truth in Lending                   Act                                                                 : 485 Telephone Consumer
0190 Other Contract                              Product Liability           0380 Other Psrsonal               =1720 Labor/Management                       SOCIAL SECURITY                 Protection Act
                                                                                   Property Damage                   Relations                             861 HIA (1395ff)             490 Cable/Sat TV
                                                                                                                                                                                          1
  R195 Contract Product Liability          1 360 Other Personal                                                                                        1
   196 Franchise                                 Injury
                                           1362 Personal Injury -
                                                                             0 385 Property Damage
                                                                                   Product Liability
                                                                                                                 740 Railway Labor Act
                                                                                                                 751 Family and Medical
                                                                                                                                                           862 Black Lung (923)
                                                                                                                                                           863 DIWC/DIWW (405(g))
                                                                                                                                                                                        850 Securities/Commodities/
                                                                                                                                                                                          J
                                                                                                                                                                                            Exchange
                                                 Medical Malpractice                                                 Leave Act                             864 SSID Title XVI        1 890 Other Statutory Actions
            REAL PROPERTY                       CIVIL RIGHTS                  PRISONER PETITIONS               =1790 Other Labor Litigation            J   865 RSI (405(g))          1 891 Agricultural Acts
U
  210 Land Condemnation                    1440 Other Civil Rights             Habeas Corpus:                    791 Employee Retirement                                             1 893 Enviromnental Matters
0220 Foreclosure                           1441 Voting                        1463 Alien Detainee                    Income Security Act                   FEDERAL TAX SUITS         J 895 Freedom of Information
                                                                                                                                                           870 Taxes (U.S. Plaintiff        Act
  230 Rent Lease & Ejectment                   442 Employment                 1 510 Motions to Vacate                                                  ]
                                                                                                                                                                                        896 Arbitration
  240 Torts to Land                            443 Housing/                            Sentence                                                                or Defendant)
  245 Tort Product Liability                       Accommodations                  530 General                                                         J   871 IRSThird Party           899 Administrative Procedure
                                                                                                                      IMMIGRATION                               26 USC 7609                 Act/Review or Appeal of
0290 All Other Real Property                   445 Amer. w/Disabilities       =]   535 Death Penalty
                                                   Employment                      Other:                      =1462 Naturalization Application                                             Agency Decision
                                           1   446 Amer. w/Disabilities       1 540 Mandamus & Other           J465 Other Immigration                                                 J 950 Constitutionality of
                                                   Other                           550 Civil Rights                   Actions                                                               State Statutes
                                               448 Education                       555 Prison Condition
                                                                                   560 Civil Detainee -
                                                                                       Conditions of
                                                                                       Confinement
    V.    URIGIIN         (Place an "X" in One Box Only)
      1     Original             02    Removed from                      3   Remanded from              []4   Reinstated or
                                                                                                                                 o    5   Transferred from
                                                                                                                                                                     06    Multidistrict                8 Multidistrict
            Proceeding                 State Court                           Appellate Court                  Reopened                    Another District                 Litigation -                     Litigation -
                                                                                                                                          (specfr)                         Transfer                         Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                                    42 U.S.C. § 1983
    VI. CAUSE OF ACTION Brief descrtptton of cause:
                                                Civil-rights action challenging the constitutionality of certain sections of Chapter 423 of the Texas Government Code.

    VII. REQUESTED IN    LII CHECK IF THIS ISA CLASS ACTION      DEMAND $             CHECK YES only if demanded in complaint:
         COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                JURY DEMAND:         OYes        No                                                                                    0
    VIII. RELATED CASE(S)
                            (See instructions):
          IF ANY                                       ___________________________DOCKET NUMBER____________________

                           /,
                                                JUDGE
    DATE
               7/                                                                  SIGNATURE OF ATTORNEY OF RECORD


    FOR OFFICE usE ONLY
      RECEIPT #                        AMOUNT                                          APPLYING IFP                                   JUDGE                                   MAG. JUDGE
